Title: The Soul ascending into Bliss, In humble imitation of Popes Dying Christian to his Soul, [17 October 1772]
From: Hamilton, Alexander
To: 


[St. Croix, October 17, 1772]

AH! whither, whither, am I flown,
A wandering guest in worlds unknown?
What is that I see and hear?
What heav’nly music fills mine ear?
Etherial glories shine around;
More than Arabias sweets abound.


Hark! hark! a voice from yonder sky,
Methinks I hear my Saviour cry,
Come gentle spirit come away,
Come to thy Lord without delay;
For thee the gates of bliss unbar’d
Thy constant virtue to reward.


I come oh Lord! I mount, I fly,
On rapid wings I cleave the sky;
Stretch out thine arm and aid my flight;
For oh! I long to gain that height,
Where all celestial beings sing
Eternal praises to their King.


O Lamb of God! thrice gracious Lord
Now, now I feel how true thy word;
Translated to this happy place,
This blessed vision of thy face;

My soul shall all thy steps attend
In songs of triumph without end.

